Citation Nr: 0023335	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected peripheral neuropathy, right lower extremity, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected peripheral neuropathy, left lower extremity, 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He was confirmed to have been a prisoner of war (POW) 
of the German Government from August 1943 to May 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In June 1995 and August 1997, the Board remanded the case for 
additional development of the record.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in August 1997, to 
include affording the veteran a VA neurological examination 
for purposes of, among other things, determining the extent 
and severity of the veteran's service-connected peripheral 
neuropathy affecting the lower extremities.  

The VA examiners were to specifically identify the 
symptomatology attributable to frost bite, if present, and 
the peripheral neuropathy of the lower extremities, and to 
opine as to whether there was complete or incomplete 
paralysis of the posterior tibial nerve or any other nerve 
involvement.  

In response to the Board's remand, the veteran was afforded a 
VA examination of the peripheral nerves in December 1997.  
Motor examination revealed normal muscle mass, strength and 
tone in the left lower extremity, while in the right lower 
extremity iliopsoas was 4+, quadriceps 4+, and hamstring was 
5/5.  Foot dorsiflexors and plantar flexors were 4/5.  Right 
extensor hallucis longus was also 4/5.  In addition, the 
veteran was also unable to evert the right foot.  

Sensory examination was remarkable for absent vibration in 
the legs, as well as diminished vibration at the fingers.  
Position was also impaired in the right foot.  The veteran 
also demonstrated decreased pinprick in the glove-and-
stocking distribution, as well as on the dorsum and sole of 
the foot and the lateral border of the right foot.  The 
veteran was noted to be unable to walk on his toes on the 
right side and also experienced difficulty walking on his 
heels.  

The final diagnoses included:  peripheral neuropathy, likely 
secondary to frostbite; right lumbar radiculopathy; and, 
possible paralysis of the right posterior tibial nerve with 
right lower extremity weakness.  

Based on the report submitted, the examining physician failed 
to follow the directives of the August 1997 remand order.  
Specifically, it remains unclear as to whether the veteran's 
service-connected peripheral neuropathy affecting the lower 
extremities is, in fact, manifested by complete or incomplete 
paralysis of the posterior tibial nerve or any other nerve 
involvement.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran should be afforded another examination 
in order to determine the current severity of his service-
connected peripheral neuropathy involving the lower 
extremities.  In addition, all pertinent medical records 
should be obtained for review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected peripheral neuropathy affecting 
the lower extremities since December 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should again schedule the 
veteran for a VA examination to determine 
the current severity of the service- 
connected peripheral neuropathy affecting 
the lower extremities.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should elicit from the 
veteran and record a full medical history 
in this regard.  The examiner should 
identify the specific nerves involved.  
The examiner should also identify and 
characterize any impairment to motor 
function, trophic changes, sensory 
disturbances, loss of reflexes and pain 
or muscle atrophy associated with the 
disability.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking the development 
requested above, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




